Citation Nr: 1204913	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  06-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for right and left hip disabilities, including secondary to bilateral pes planus.

3.  Entitlement to service connection for right knee disability, including secondary to bilateral pes planus.

4.  Entitlement to service connection for lumbar spine disability, including secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971 and from January 1974 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2010, the Board remanded this case for additional evidentiary development.


FINDINGS OF FACT

1.  Bilateral pes planus existed prior to the Veteran's entry into active duty service.

2.  The Veteran's pre-existing bilateral pes planus did not permanently increase in severity during his active duty service.

3.  The preponderance of the evidence is against a finding that the Veteran currently has a right or left hip disability related to his military service.

4.  The preponderance of the evidence is against a finding that the Veteran currently has a right knee disability related to his military service.

5.  The preponderance of the evidence is against a finding that the Veteran currently has a lumbar spine disability related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).

2.  The criteria for service connection for right or left hip disability, including secondary to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  The criteria for service connection for right knee disability, including secondary to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  The criteria for service connection for lumbar spine disability, including secondary to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A December 2004 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the Veteran's claims for service connection, and any questions as to the appropriate disability rating or effective date to be assigned are moot.  Moreover, the provisions of 38 C.F.R. § 3.310 were addressed in a notice letter issued in Septemebmr 2010, prior to readjudication in a September 2011 Supplemental Statemnet of the Case.  Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal, and there will be no prejudice to the Veteran from any initial deficiencies of notice.  

The duty to assist the Veteran has also been satisfied.  VA has obtained all of the Veteran's available service treatment records, and identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  An October 2010 VA examination for joints was performed by a VA examiner that had reviewed the Veteran's claims file, reviewed the history of the disabilities on appeal with the Veteran, conducted a physical examination, and included a rationale for the conclusions reached therein.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In their November 2011 written brief presentation, the Veteran's representative argues that the VA examiner and radiologist in October 2010 were "undecided as which of the Veteran's sides is the right and which the left."  While the VA examiner mistakenly referenced findings of bilateral knee (as opposed to hip) arthroplasty when discussing the Veteran's bilateral hip x-rays, the remainder of the examination report leaves no doubt as to the VA examiner's understanding of the correct facts involved in this case.  Specifically, the VA examiner's report indicates the Veteran's history of a left total hip replacement done in May 2004, right hip pain beginning in 2005, and an eventual total right hip replacement done in February 2007.  Bilateral hip x-rays taken pursuant to the examination confirm the bilateral total hip arthroplasties.  The VA examiner also noted the Veteran's right knee history of pain beginning in 2003, his subsequent arthroscopy on the right knee, and x-ray examination findings of medial compartment and lateral compartment narrowing with spurring and patellofemoral degenerative arthritis and postoperative changes.  Finally, the examination report concluded with diagnoses of status post bilateral total hip arthroplasties for degenerative arthritis and degenerative arthritis, right knee.  Thus, the Board finds that remanding this matter to correct what amount to no more than a typo is not warranted.

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In August 2010, the Board remanded this matter to the RO directing that a medical opinion concerning the etiology of the disabilities claimed on appeal be obtained.  The RO's subsequently scheduled the Veteran for an October 2010 VA examination for joints.  Accordingly, the directives of the Board's August 2010 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is listed as a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran served on active duty in the Army from July 1968 to July 1971 and from January 1974 to September 1976.  

The report of the Veteran's July 1968 induction examination indicates a finding of bilateral pes planus, asymptomatic.  On a medical history report completed at that time, he reported having a history of foot trouble, which the examiner summarized as aching feet - flat.

An April 1970 initial flying class III physical examination report indicates that the Veteran's feet, lower extremities and spine were all normal.  On a medical history report completed at that time, the Veteran denied any history of foot trouble, recurrent back pain, or trick or locked knee.  

A May 1971 physical examination report indicates that the Veteran's feet, lower extremities and spine were all normal.  On a medical history report completed at that time, the Veteran indicated that he had a history of recurrent back pain.  He denied any history of foot trouble or trick or locked knee.  

A December 1973 re-enlistment physical examination report indicates that the Veteran's feet, lower extremities and spine were all normal.  On the accompanying medical history report, the Veteran denied any history of foot trouble, recurrent back pain, or trick or locked knee.  

A March 1974 treatment report indicates that physical examination of the Veteran's back and extremities was normal.  Neurological examination of the lower extremities revealed normal muscular tone and strength, bilaterally.  A June 1974 treatment report indicates that the Veteran's physical examination was normal.  

An August 1975 physical examination report indicates that the Veteran's feet, lower extremities and spine were all normal.  On a medical history report completed at that time, the Veteran denied any history of foot trouble, recurrent back pain, or trick or locked knee.  

A June 1976 treatment report indicates that physical examination, including a neurological examination, were within normal limits.  

A July 1976 medical board examination indicates that the Veteran's feet, lower extremities and spine were all normal.  The report concluded with a diagnosis of manic depressive psychosis, manic type, chronic, moderate.  An August 1976 physical examination report indicates that that the muscles, joints, ambulation and coordination of the lower extremities were all normal.  The report also reflects that the configuration and mobility of the Veteran's spine were normal.  An August 1976 medical board proceedings report indicates that discharge of the Veteran from military service was recommended for discharge based upon his psychiatric disorder.

An August 1981 psychiatric hospitalization report indicates that a physical examination of the Veteran was essentially negative.

In November 1989, the Veteran underwent a physical examination for the Civil Service Commission.  The examination report indicates that his back and extremities were normal.

A.  Bilateral Pes Planus

The Veteran filed his present claim seeking service connection for bilateral pes planus in November 2004.  He contends that this condition was aggravated during his military service.

Pes planus is the medical term for "flat feet."  Buckley v. West, 12 Vet. App. 76, 79 (1998).  Pes planus "with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness, is a congenital abnormally which is not compensable or pensionable."  38 C.F.R. § 4.57 (2011).  The acquired condition is manifested by depression of the longitudinal arch, although this is not the essential feature, and anatomical changes, e.g., inward rotation of the os calcis, medial deviation of the Achilles tendon insertion, medial tilting of the astragalus, and in severe cases, gaping of bones on the inner border of the foot, and rigid valgus position with loss of power of inversion and adduction.  Id.

By statute, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).  

The Veteran's July 1968 induction examination report indicates that he had pre-existing pes planus, asymptomatic.  Accordingly, the Board finds that bilateral pes planus was noted at entrance into service, and the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111.

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  However, aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

The evidence in this case does not show that the Veteran's pre-existing bilateral pes planus underwent any increase in severity during service.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., painful feet, and reporting to sick call.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A lay person is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran is competent to report inservice symptoms of his bilateral pes planus.  However, to the extent that he contends that that his bilateral pes planus was aggravated during service, the Board finds that the Veteran's contentions are not supported by the evidence and are not credible.  

The Veteran's service treatment records are completely silent as to any complaints of or treatment for pes planus during service, despite showing treatment for a variety of other conditions.  Physical examinations in April 1970, May 1971, December 1973, March 1974, August 1975, and July 1976 all noted findings of normal feet.  In contrast to his current contentions, the Veteran denied having any history of foot trouble on medical history reports taken in April 1970, May 1971, December 1973, and May 1975.

Additionally, there is no evidence of any post service treatment having been sought by the Veteran for any foot disorder for more than 15 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

A November 1989 physical examination report indicates that the Veteran's extremities were normal.  A December 1991 treatment report revealed treatment for an injury a few days earlier to the right fourth toe.  X-ray examination of the right foot revealed an impression of a normal foot.  The report concluded with a diagnosis of contusion right 4th toe.  A January 1995 VA treatment report indicates the Veteran's complaints of left foot pain since January 28, 1995.  The report also indicates that the Veteran does not remember any injury.  An April 1997 operative report indicates that the Veteran underwent surgery for an accessory navicular bone on the right foot.  More recently, the October 2010 VA examination for joints contains a diagnosis of bilateral planovalgus flatfeet with midfoot degenerative arthritis status post surgery, right foot.

No treatment for pes planus was shown during service or for many years thereafter.  This long period without complaints or treatment for a foot disability, along with multiple normal physical examination findings concerning his feet, as well as the Veteran's own repeated denials of having any history of foot trouble, is compelling evidence that the Veteran's pre-existing bilateral pes planus was not aggravate during his active duty service.

Finally, the competent medical evidence of record indicates that the Veteran's preexisting bilateral pes planus did not progress more than normal aging would have progressed them.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In October 2010, the Veteran underwent a VA examination for joints.  Following a physical examination, the report concluded with a diagnosis of bilateral planovalgus flatfeet with midfoot degenerative arthritis status post surgical, right foot.  After reviewing the Veteran's claims file, discussing the history of this condition with the Veteran, and conducting a physical examination, the VA examiner opined that it was less likely than not that the Veteran's pes planus progressed past the normal expected progression as a consequence of service.  In support of this opinion, the VA examiner noted that the Veteran reported having some symptomatology during basic, but that this was actually improved with combat boots.  The report also indicates that the Veteran's feet got bad in the 1990s.  Thus, the evidence does not show that the Veteran's pre-existing bilateral pes planus worsened during service.  

Since the evidence of record does not show that the bilateral pes planus worsened in service, the Board finds that presumption of aggravation does not arise.  See 38 U.S.C.A. §§ 1153; 38 C.F.R. § 3.306; see also Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder, 1 Vet. App. 207.  However, in the present case, there is no competent and credible evidence of worsening of the pre-existing bilateral pes planus in service.  See Wagner, 370 F. 3d. at 1096.

Thus, in the absence of evidence establishing that the Veteran's current bilateral pes planus is related to his military service, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral pes planus.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

B.  Bilateral Hip Disability, including Secondary to Bilateral Pes Planus.

The Veteran seeks service connection for bilateral hip disability.  Specifically, he contends that his current bilateral hip disability is the result of inservice injuries, as well as secondary to bilateral pes planus.

As noted above, service connection for bilateral pes planus has been denied.  Accordingly, service connection for bilateral hip disability on a secondary basis must be denied.  38 C.F.R. § 3.310(a).  

Service connection is also not warranted for bilateral hip disability on a direct basis.  38 C.F.R. 3.303.  There are no complaints of any hip disability during service.  Moreover, multiple inservice physical examinations, conducted in April 1970, May 1971, December 1973, August 1975, and July 1976, listed normal findings concerning the Veteran's lower extremities.  

Following his discharge from the service, the first evidence of any kind referring to any problem in either hip was in 2003, over 26 years after the Veteran's discharge from military service.  Thus, no inservice hip injury or continuity of any inservice hip injury has been shown.

Finally, after reviewing the Veteran's claims folder, examining the Veteran, and reviewing with the Veteran his history of bilateral hip disability, the VA examiner in October 2010 opined that the Veteran's bilateral hip disability was less likely than not related to his military service.  The VA examiner further opined that it was less likely than not that the Veteran's pes planus flat foot disability either aggravated, caused, or resulted in an increase in the severity of the bilateral hip disability.  The VA examiner noted that this opinion was based upon the Veteran's radiological studies, and the chronological order of his bilateral hip disability complaints. 

The Board finds the absence of a notation of any hip disability on his available service treatment records, the lack of any post service treatment for any hip disability for over 26 years after his discharge from military service, the multiple physical examination findings showing the Veteran to have normal lower extremities, and the VA examiner's opinion that the Veteran's bilateral hip disability was less likely than not related to his military service, to be far more probative on the issue of whether the Veteran incurred or aggravated a chronic bilateral hip disability during service.  This is particularly so in a case where the Veteran consistently denied joint problems during service.  See Jandreau v. Nicholson, supra.

The preponderance of the evidence is against the Veteran claim; there is no doubt to be resolved; and service connection for bilateral hip disability is not warranted.

C.  Right Knee Disability, including Secondary to Bilateral Pes Planus.

The Veteran seeks service connection for a right knee disability.  Specifically, he contends that his current right knee disability is secondary to his bilateral pes planus.

Service connection for bilateral pes planus has been denied.  Accordingly, service connection for right knee disability on a secondary basis must be denied.  38 C.F.R. § 3.310(a).  

Service connection is also not warranted for a right knee disability on a direct basis.  There are no complaints of or treatment for a right knee disability during service.  Moreover, there are multiple inservice physical examinations reflecting findings of normal lower extremities.  Following his discharge from the service, a November 1989 physical examination report indicates that his extremities were normal.  

The first evidence of any kind referring to a right knee disability was in 2003, over 25 years after the Veteran's discharge from military service.  After reviewing the Veteran's claims folder, examining the Veteran, and reviewing with the Veteran his history of right knee disability, the VA examiner in October 2010 opined that the Veteran's right knee disability was less likely than not related to his military service.  The VA examiner further opined that it was less likely than not that the Veteran's pes planus flat foot disability either aggravated, caused, or resulted in an increase in the severity of the right knee disability.  In support of this opinion, the VA examiner cited the Veteran's radiological studies and the chronological order of his right knee complaints. 

The Board finds the absence of a notation of right knee disability on his service treatment records, the multiple inservice physical examination findings showing the Veteran to have normal lower extremities, the Veteran's contentions relating this condition solely to his bilateral pes planus, the lack of any post service treatment for a right knee disability for over 25 years after his discharge from military service, and the VA examiner's opinion that the Veteran's right knee disability was less likely than not related to his military service, to be far more probative on the issue of whether the Veteran incurred or aggravated a chronic right knee disability during service.  This is particularly so in a case where the Veteran consistently denied joint problems during service.  See Jandreau v. Nicholson, supra.


The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and service connection for a right knee disability is not warranted.

D.  Lumbar Spine Disability, including Secondary to Bilateral Pes Planus

The Veteran is seeking service connection for a lumbar spine disability.  In a June 2004 statement, the Veteran reported that he injured his back in a helicopter crash landing on July 17, 1969.  Following this incident, he indicated that he was stationed in a desolate area without medical facilities for six to eight weeks, and that during this time he was suffering from mild to chronic back pains.  Upon returning to Ft. Belvoir, Virginia, the Veteran reported not seeking any medical care for this condition.  

The Veteran is competent to state that he injured his back in a helicopter crash.  However, he has not alleged having an ongoing back pain since his reported inservice accident.  Moreover, to the extent the Veteran's claim is based upon alleged continuity of symptomatology, the Board finds the probative value of the Veteran's statements to be outweighed by the other evidence of record.  

Although a May 1971 medical history report indicates the Veteran's history of recurrent back pain, his spine was normal on the physical examination conducted at that time.  No inservice treatment for a lumbar spine disability is shown.  Physical examinations following the reported helicopter crash, conducted in April 1970, May 1971, December 1973, August 1975, July 1976, all noted findings of a normal spine.  Treatment reports in March 1974, June 1974, and June 1976, also noted that physical examination of the Veteran was normal.  The Veteran also denied having any history of recurrent back pain on medical history reports taken in April 1970, December 1973, and August 1975.

In the years after his discharge from military service, his post service treatment records do not reference any ongoing back disability resulting from an inservice injury.  To the contrary, the early records following his separation from service repeatedly show the Veteran attributing his lumbar spine disability to an injury occurring in 1982.  

On a June 1989 physical health survey report, where asked to describe any accidents which resulted in broken bones, head injuries or internal organ damage, the Veteran stated, "Auto accident in 1982 & 1985, torn back muscle, crushed fingers."  

On a November 1989 medical history report, the Veteran reported a history of treatment for low back pain after lifting a tree from a fence.  It also noted his history of an automobile accident in 1982 resulting in low back strain.  

A December 1992 treatment report indicates a ten year history of low back pain.

On an April 1993 health survey, the Veteran reported a history of back problems since 1982.

In October 2010, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the report included findings from a physical examination of the Veteran's spine.  The report indicates the Veteran's history of being in a helicopter crash while on active duty.  The report also indicates that the first actual treatment for his Veteran's spine did not occur until 1982, and that the Veteran eventually required a laminectomy and discectomy at the L5-S1 level.  The report concluded with a diagnosis of chronic lumbar strain with degenerative disc disease, spondylosis, status post laminectomy and discectomy.  The VA examiner then opined that it was less likely than not that the Veteran's lumbar spine disability is etiologically related to his military service; and that it was also less likely than not that the Veteran's pes planus either aggravated, caused, or resulted in an increased in severity of the Veteran's lumbar spine disability.  The VA examiner reported that this conclusion was based upon a rationale of reviewing the claims folder, his history, and the Veteran's chronological complaints.  To this extent, the examiner noted that the Veteran did not seek treatment for his inservice back injury during service, that the inservice condition reportedly improved after some weeks or months, and that the Veteran did not have any treatment for a spine disability until 1982.

The Board finds the October 2010 VA medical opinion to be the most probative evidence.  The opinion was provided by a VA medical doctor after having reviewed the Veteran's claims file and examined the Veteran, the examiner provided a rationale for the opinion reached.  The VA examiner also supported this conclusion with factual findings.

To the extent that the Veteran contends that service connection is warranted based on a continuity of symptomatology since his military service, the Board finds that his contentions are inconsistent with the contemporaneous statements, are not supported by the evidence, and are not credible.  The Veteran's initial post service treatment reports repeatedly refer to back pain following a post service automobile accident in 1982.  No reference was made of a helicopter crash until decades later, after the Veteran had filed a claim for service connection for a back disorder.  Moreover, the Veteran failed to reference any ongoing back disabilities in prior claims for service connection filed in September 1976 and June 1977.

The Board finds the absence of a notation of back pain on his service treatment records, the Veteran's inconsistent reporting as to when he started to have low back pain, the multiple physical findings of a normal spine following his alleged inservice back injury, the repeated denials of recurrent back pain by the Veteran on medical histories following his alleged inservice back injury, the absence of treatment for years following the Veteran's alleged inservice injury, and the VA examiners opinion that the Veteran's lumbar spine disability is "less likely than not" related to his military service, to be far more probative on the issue of whether the Veteran incurred or aggravated a chronic lumbar spine disability during service.  See Jandreau v. Nicholson, supra.

The Veteran was seeking service connection for lumbar spine disability, secondary to bilateral pes planus.  As noted above, service connection for bilateral pes planus has been denied.  Accordingly, service connection for lumbar spine disability on a secondary basis must be denied.  38 C.F.R. § 3.310(a).  

The preponderance of the evidence is against the Veteran claim; there is no doubt to be resolved; and service connection for a lumbar spine disability is not warranted.

ORDER

Service connection for bilateral pes planus is denied.

Service connection for bilateral hip disability, including secondary to bilateral pes planus, is denied.

Service connection for right knee disability, including secondary to bilateral pes planus, is denied.

Service connection for lumbar spine disability, including secondary to bilateral pes planus, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


